                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

ASHLEY ESTIS,                                        )
                                                     )
                                   Plaintiff,        )
                                                     )
v.                                                   )   Case No. 19-2526-JAR
                                                     )
ELWOOD STAFFING SERVICES, INC.,                      )
et al.,                                              )
                                                     )
                                   Defendants.       )


                                                 ORDER

        On December 17, 2019, the court entered an order (ECF No. 5) instructing plaintiff

to show cause why the case should not be dismissed as to defendant Dot’s Pretzels, LLC,

for failure to serve process within the 90-day period required by Fed. R. Civ. P. 4(m). On

December 20, 2019, plaintiff responded (ECF No. 6) to explain there was an internal

miscommunication among counsel and plaintiff mistakenly believed Dot’s Pretzels, LLC

had responded to the request to waive service of summons, mailed on September 4, 2019,

and would be filing an answer.

        Plaintiff now seeks an extension of time to serve Dot’s Pretzels, LLC. The court

concludes plaintiff has shown good cause for the failure to serve defendant within 90 days.

Dot’s Pretzels, LLC has been on notice of the lawsuit since receiving the notice and request

to waive service of summons, and it will not be prejudiced by the court allowing plaintiff

an extension of time for service. Plaintiff is permitted to serve Dot’s Pretzels, LLC, as

reflected by a docket entry on December 18, 2019, showing a summons has been issued.



O:\ORDERS\19-2526-JAR-ORDER.DOCX
The court finds plaintiff has satisfied her burden of showing why this case should not be

dismissed for lack of prosecution.

        IT IS SO ORDERED.

        Dated December 23, 2019, at Kansas City, Kansas.

                                          s/ James P. O’Hara
                                         James P. O’Hara
                                         U.S. Magistrate Judge




O:\ORDERS\19-2526-JAR-ORDER.DOCX
